           Case 2:19-cv-01481-DSC Document 4 Filed 01/13/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,             )               CIVIL DIVISION
                                 )
                      Plaintiff, )               No: 19-1481
                                 )
             v.                  )               US Senior District Judge David Stewart Cercone
                                 )
 CRANBERRY TOWNSHIP,             )               ELECTRONICALLY FILED
                                 )
                     Defendant. )                JURY TRIAL DEMANDED


      STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

        Undersigned counsel conferred with regard to responding to Plaintiff’s Complaint. It is

stipulated that Defendant, Cranberry Township, will respond to Plaintiff’s Complaint on or before

January 17, 2020.

                                               Respectfully submitted,

                                                          MARSHALL DENNEHEY
       HEALEY BLOCK, LLC                                  WARNER COLEMAN & GOGGIN



 BY:      s/ Megan M. Block                        BY:     s/Teresa O. Sirianni
          Megan M. Block, Esquire                         Teresa O. Sirianni, Esquire
          PA ID #319263                                   PA ID #90472
          Counsel for Plaintiff                           Attorney for Defendant, Cranberry
          247 Fort Pitt Boulevard, 4th Floor              Township
          Pittsburgh, PA 15222                            Union Trust Building, Suite 700
          412-391-7711                                    501 Grant Street
          412-281-9509/fax                                Pittsburgh, PA 15219
          megan@unionlawyers.net                          412-803-1185
                                                          412-803-1188/fax
                                                          TOSirianni@mdwcg.com




LEGAL/127259325.v1
